Sandler and Carro, JJ.,
dissent in a memorandum by Carro, J., as follows: A three-count indictment issued charging defendant with one count of criminal possession of a controlled substance in the first degree and two counts of criminally using drug paraphernalia. The charges stemmed from an alleged purchase of drugs made by one defendant, Valle, from another defendant, de Jes^sf Outside an apartment door at 1040 Fox Street in The Bronx. This crime pTSs allegedly observed by the arresting officers, who then forced their way into the apartment and there supposedly observed this defendant trying to hide a large number of glassine envelopes. The defendants were taken into custody and the glassine envelopes, drug paraphernalia and three and one-eighth ounces of powder containing heroin were recovered. The other defendants were charged in separate indictments with the drug sale and the possession of a gun. After a joint *788suppression hearing, the People moved for consolidation of the three indictments and a joint trial. Over strong objection by defendant’s counsel, the court granted the motion. All three defendants were convicted after a jury trial in which evidence of the weapon and of the drug sale was introduced and references were made to a “drug factory” in the apartment. Defendant Ramon Valle’s conviction was reversed on appeal (People v Valle, 70 AD2d 544), on the basis of an improper consolidation and joinder of the indictments in violation of GPL 200.40 (subd 2), and the prejudice that resulted to the defendant Valle by involving the charges against him with the operation of a drug mill. The same result should pertain in this case. The defendant de Jesus was tried for the sale of drugs, as well as the common possession charges. This defendant on the other hand was tried for possession of drugs and paraphernalia only. At trial, evidence was permitted of the drug sale, the weapon and the operation of a “drug factory” which was highly prejudicial to this defendant. His counsel made a strenuous objection on the record to the consolidation. The granting of that motion was a violation of GPL 200.40 (subd 1, par [a]) and was therefore an improper joinder. A reversal of defendant’s conviction and a remand for a new trial should result.